Title: From Benjamin Franklin to William Greene, 8 April 1782
From: Franklin, Benjamin
To: Greene, William


Sir,
Passy, April 8. 1782.
If M. le Prince de Broglie in passing thro’ your State should happen to be near you, I request you would show him all the Civilities that are due to Strangers of Merit & Character. His good Will to our Country and Zeal for its Cause, join’d to his amiable personal Qualities, will make it a Pleasure to you to render him any Services he may stand in need of.— You will therefore excuse my taking this Liberty. With great & sincere Esteem and Respect, I have the honour to be, Sir, Your Excellency’s &c. &c.

To His Exy. Govr. Greene & the same to Governor Trumbull.—
